Citation Nr: 1421984	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

By an April 2012 Board action, the case was remanded for a hearing.  The Veteran thereafter testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  COPD was first manifested many years after service, and is not shown to be linked to any incident in service, including exposure to herbicides. 

2.  Sleep apnea did not manifest in service or for many years thereafter, and is not otherwise attributable to military service, to include exposure to herbicides.

3.  Barrett's esophagus did not manifest in service or for many years thereafter, and is not otherwise related to service, to include exposure to herbicides.



CONCLUSIONS OF LAW

1.  The Veteran does not have COPD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The Veteran does not have Barrett's esophagus that is the result of disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.   38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with notification letters in March and November of 2010.  These letters notified the Veteran of the information and evidence needed to substantiate and complete each claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability and effective dates are assigned.  The Board finds that the letters were fully time-compliant and content-compliant.   See 38 C.F.R. § 3.159(b); see also Dingess/Hartman.

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private medical records, and VA treatment records have been obtained.  The Veteran has not identified any records that remain outstanding.

The case was remanded in April 2012 to afford the Veteran a videoconference hearing.  The RO has complied with that remand.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Although the Veteran did not receive a VA examination, one was not required in this case.  An examination is required when there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran's STRs are negative for the claimed disabilities.  Nor is there competent or credible lay or medical evidence to support a relationship between his claimed disabilities and service.  The only suggestion of a connection is the Veteran's own assertion.  A bald assertion such as made here appears to be nothing more than speculation on the Veteran's part, which is insufficient in cases where some degree of competence is required to link a disability to a period of military service in the remote past.  Therefore, a VA examination is not required in this instance.  McLendon, 20 Vet. App. at 81.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran asserts that his COPD, sleep apnea, and Barrett's esophagitis are related to service, including as a result of exposure to herbicides while serving in Vietnam.  Service personnel records indicate that the Veteran served in Vietnam from July 1966 to July 1967.  Therefore, the Veteran's exposure to herbicides is presumed.

The Board notes that neither none of the claimed disabilities is listed in 38 C.F.R. § 3.309(e) as a disability presumptively connected to herbicide exposure.  In this regard, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for respiratory disorders other than certain respiratory cancers.  See 68 Fed. Reg. 27630 -27641 (May 20, 2003).  Thus, presumptive service connection for COPD or sleep apnea or Barrett's esophagus is not warranted pursuant to 38 C.F.R. § 3.309(e).

Next, the evidence does not establish that any of the claimed disabilities was in fact linked to his exposure to herbicides.  None began during service or until many years after service.  At enlistment in August 1963, the Veteran's report of medical history noted a history of whooping cough.  However, clinical evaluation of the lungs, chest, mouth and throat was normal.  In January 1966, the Veteran complained of a cold.  The examiner noted congested nasal passages but no sore throat or cough.  On separation in July 1967, clinical evaluation of the lungs, chest, mouth, and throat was normal.

Post-service, an August 1997 treatment record indicated that the Veteran began having increasing amounts of chest pain, began losing his voice, and having asthma-like-symptoms.  However this was attributed to his reflux disease.  The Veteran again complained of chest pain in August 1998.  The examiner opined that this was most likely related to his clinical surgical procedure for Barrett's esophagus.  A treatment record dated May 2010 indicates that the Veteran had recently been diagnosed with sleep apnea and was on a C-pap machine.
The Veteran also claims that he currently has trouble breathing and is on a COPD inhaler.

The evidence above indicates that the Veteran's symptoms of sleep apnea and COPD began well after his separation from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no medical evidence suggesting a link between his COPD and sleep apnea and exposure to herbicides or any other event or injury in service.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, supra.  However, establishing a causal medical connection between herbicide exposure and disability diagnosed nearly 40 years later extends beyond a cause-and-effect relationship immediately observable to a layperson.  

At his July 2012 Board hearing, the Veteran conceded that he had not been diagnosed with throat cancer.  He reported that his physicians were monitoring him and he would submit additional evidence after his next appointment.  The Veteran, however, has not submitted additional evidence.  The record does contain updated VA treatment records from April 2012 to February 2013, but those are silent for a diagnosis of throat cancer.  

The Veteran's STRs do not show any complaints of, or treatment for, any esophagus problem.  The Veteran's July 1967 separation examination showed no abnormality.  The Veteran was not diagnosed with Barrett's esophagus until September 1995, and the Veteran stated that his symptoms began sometime around 1986 or 1987.  When taking the Veteran's lay statements into account, there is still at least a 20-year gap between separation from service and the onset of symptoms.  This weighs against the Veteran's claim for service connection.  Maxson, supra. 

Moreover, the only evidence of any link between the Veteran's in-service Agent Orange exposure and any claimed disorder is the Veteran's bare assertions of such a link.  Establishing a causal medical connection between herbicide exposure and disability diagnosed nearly so many years later extends beyond a cause-and-effect relationship immediately observable to a layperson.  As such, the Veteran's contentions alone are not competent evidence to establish such a link.

For the foregoing reasons, the claims for service connection now on appeal must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease is denied.

Service connection for sleep apnea is denied.

Service connection for Barrett's esophagus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


